         Case 14-30261-jal             Doc 87       Filed 03/04/19          Entered 03/04/19 09:54:53                Page 1 of 2
                                                  UNITED STATES BANKRUPTCY COURT
                                                   WESTERN DISTRICT OF KENTUCKY



                                                             )
In Re: MARK A. GRAFF                                         )                            Case No: 14-30261
       SHERRY D. GRAFF                                       )
                                                             )                            CHAPTER 13
                                                             )                            TRUSTEE'S NOTICE TO DEBTOR OF
                                                             )                            PLAN COMPLETION AND
    Debtor(s)                                                )                            NOTIFICATION OF NEED TO FILE
                                                             )                            REQUEST FOR DISCHARGE

Dear MARK A. & SHERRY D. GRAFF,

Your rights may be affected. You should read these papers carefully and discuss them with your attorney, if you have one in
this bankruptcy case. (If you do not have an attorney, you may wish to consult one.)

                THE CHAPTER 13 TRUSTEE HAS FILED NOTICE WITH THE COURT THAT THE PLAN IN THE ABOVE CASE HAS BEEN COMPLETED.


YOU ARE HEREBY NOTIFIED that, pursuant to Local Rule 13, IF YOU BELIEVE YOU ARE ENTITLED TO A DISCHARGE,
you must prepare, sign and file, within thirty(30) days of the date of this notice, a Certification of Plan Completion and Request
for Discharge. Your failure to file the required documents timely could result in the closing of the case without discharge.

The Certification indicates that you understand and agree to the following:


1) All plan payments have been made and you are entitled to a discharge.
You agree that there has been no Court order which would deny you the right to discharge, and that you meet all of the
requirements for a discharge, as provided in the Bankruptcy Code. If you are not certain, please consult an attorney for advice.



2) All amounts payable for domestic support obligations due on or before the date of your
certification(including any amounts due before the filing of the bankruptcy petition to the extent provided
for by the plan) have been paid. Your certification must state the current name and address of each
domestic support obligation payee.
The term "domestic support obligation" means a debt "in the nature of alimony, maintenance, or support (including assistance
provided by a government unit) of such spouse, former spouse, or child of the debtor or such child's parent, without regard to
whether such debt is expressively designated" that accrues before, on, or after the date of the order for relief in a case under
Title 11, including interest that accrues on that debt as provided under applicable nonbankruptcy law notwithstanding any other
provison of Title 11, that is--owed to or recoverable by--a spouse, former spouse, or child of the debtor or such child's parent,
legal guardian, or responsible relative; or(ii) a governmental unit. 11 U.S.C. 101(14A)



3) The provisions of 11 U.S.C. 522(q)(1) are not applicable to your case and there are no proceedings
pending against you of the kind described in 11 U.S.C. 522(q)(1)(A) or 522(q)(1)(B).

11 U.S.C. 522(q) applies:
if "...the debtor has been convicted of a felony(as defined in section 3156 of title 18), which under the circumstances,
demonstrates that the filing of the case was an abuse of the provisions of this title(Title 11);" 11 U.S.C. 522(q) also applies:

if "the debtor owes a debt arising from--(i) any violation of the Federal securities laws(as defined in section 3(a)(47) of the
Securities Exchange Act of 1934), any State securities laws, or any regulation or order issued under Federal securities laws or
State securities laws;(ii) fraud, deceit, or manipulation in a fiduciary capacity or in connection with the purchase or sale of any
security registered under section 12 or 15(d) of the Securities Exchange Act of 1934 or under section 6 of the Securities Act of
1933; (iii) any civil remedy under section 1964 of title 18; or (iv) any criminal act, intentional tort, or willful or reckless
misconduct that caused serious physical injury or death to another individual in the preceeding 5 years.
          Case 14-30261-jal             Doc 87        Filed 03/04/19       Entered 03/04/19 09:54:53               Page 2 of 2

4) You have completed an instructional course concerning personal financial management as described
in 11 U.S.C. 111.
The debtor is not entitled to discharge unless after filing a petition the debtor completes an instructional course concerning
personal finance management. 11 U.S.C. 1328(g)(1). This is in addition to the budget and credit counseling session you
undertook before the bankruptcy case was filed.


Your signature on the certification is under penalty of perjury.




Dated: 03/04/2019
Tendered By:
William W. Lawrence, Trustee
200 S. 7th St., Suite 310
Louisville, KY 40202
